Citation Nr: 1646819	
Decision Date: 12/14/16    Archive Date: 12/21/16

DOCKET NO.  09-37 267	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, Pennsylvania


THE ISSUE

Entitlement to service connection for a lumbar spine disability, claimed as secondary to a service-connected right hip disability.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Catherine Cykowski, Counsel
INTRODUCTION

The Veteran had active duty service from August 1978 to March 1981.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Pittsburgh, Pennsylvania.  

In June 2012, the Veteran testified at a videoconference hearing before the undersigned Veterans Law Judge.  A transcript of the hearing is of record.  

The Board previously remanded this matter for additional development in November 2012, October 2014, and March 2016.  The Board is satisfied that there has been substantial compliance with the remand directives.  Stegall v. West, 11 Vet. App. 268 (1998).


FINDING OF FACT

A lumbar spine disability, diagnosed as lumbar disc herniation, degenerative disc disease, osteoarthritis, and lumbar strain, is etiologically related to a service-connected disability.  


CONCLUSION OF LAW

The criteria for service connection for a lumbar spine disability, diagnosed as lumbar disc herniation, degenerative disc disease, osteoarthritis, and lumbar strain, as secondary to a service-connected right hip disability have been met.  38 U.S.C.A. §§ 1131, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.310 (2015)




REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA)

In light of the favorable disposition of the claim for service connection for a lumbar spine disability, the Board finds that a discussion as to whether VA's duties to notify and assist the Veteran have been satisfied, including discussion of whether the June 2012 Board hearing was conducted in compliance with Bryant v. Shinseki, 23 Vet. App. 488 (2010) and 38 C.F.R. § 3.103 (c)(2), is not required.  The Board finds that no further notification or assistance is necessary, and that deciding the appeal at this time is not prejudicial to the Veteran.

Analysis of Claim

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§§ 1131; 38 C.F.R. § 3.303 (a).  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303(d). 

Service connection may be established on a secondary basis for a disability that is proximately due to or the result of a service-connected disease or injury. 
38 C.F.R. §  3.310 (a) (2015).  Establishing service-connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.  See 38 C.F.R. § 3.310 (a); see also Allen v. Brown, 7 Vet. App. 439 (1995) (en banc).  When aggravation of a Veteran's non-service-connected condition is proximately due to or the result of a service-connected condition, the Veteran shall be compensated for the degree of disability over and above the degree of disability existing prior to the aggravation.  Allen, supra.

The Veteran asserts that a lumbar spine disability is related to her service-connected right hip disability.   The Veteran asserts that she experienced radiating back pain after a right hip injury in service .  She asserts that she has had back pain since service, but she was first treated for her back pain in 2004.  The Veteran further asserts that her lumbar spine disability is due to an abnormal gait pattern resulting from her right hip pain.  

The Veteran had active duty service from August 1978 to March 1981.  Service treatment records reflect that the Veteran was treated for right hip bursitis.   Service treatment records do not reflect documented complaints of back pain.  In her hearing testimony and statements, the Veteran reported that she had back pain since her right hip injury in service but did not seek treatment until 2004.  She submitted  a lay statement from her mother, who noted that the Veteran complained of back pain after her right hip injury in service.  The Board finds the lay evidence of radiating back pain during service to be competent and credible.   

A March 2005  VA examination of the right hip noted a stiff-appearing gait pattern with respect to the back and with short step lengths.  The examination noted the Veteran's asymmetrical mild degenerative changes only in the right hip and not in the right hip, as well as at least a mildly abnormal gait pattern.    

Upon VA examination in June 2008, the examiner diagnosed degenerative joint disease of the lumbar spine.  The examiner indicated that the etiology of the Veteran's back pain could not be resolved without resorting to mere speculation, as a hip x-ray in February 2008 was unremarkable.  

A VA examination in January 2013 shows that the Veteran reported a history of right hip injury in service.  The Veteran reported that her low back pain had been radiating from her right hip since 1978.  The examiner noted that the Veteran did not currently have a significant abnormal gait pattern that might be responsible for low back strain.  The examiner noted that she was unlikely to have a herniated disc in her back or degenerative joint disease resulting from an abnormal gait pattern without any reports of a significantly abnormal gait pattern over the years.  The examiner noted that the current lumbar strain could also be a residual of lumbar spine surgery in 2005.  The examiner opined that, in light of conflicting evidence, the etiology of the Veteran's back pain could not be resolved without resort to speculation.

The Veteran had a VA examination in March 2015.  The examiner noted that lumbar degenerative disc disease, osteoarthritis of the lumbar spine, and /or lumbar strain can all be a result of a hip condition if it is shown that an abnormal gait pattern has been present for some time.  The examiner opined that there was an absence of consistent and repetitive documentation of records of an asymmetrical or antalgic gait.  The examiner opined that it would be mere speculation that the Veteran's lumbar herniated disc, degenerative disc disease, osteoarthritis of the lumbar spine and/or lumbar strain resulted mostly from her service-connected right hip condition that began in 1978.  The examiner noted that this conclusion was made in the absence of consistent and repetitive documentation of records over the years that the Veteran had any type of antalgic or asymmetric gait to put abnormal forces on her back.  The examiner opined that, even if she did have an abnormal gait pattern, there were many other potential causes of her back pain.  The examiner opined that it would require speculation to conclude that the Veteran's back problems have come from her right hip disability.  

The Board remanded the case in March 2016 to obtain a supplemental opinion to address the evidence of abnormal weight-bearing that was noted in the March 2005 VA examination. 

A supplemental medical opinion was obtained in April 2016.  The examiner opined  that a review of records from the Veteran's service discharge to 2005 shows no objective records to document that she had any physical examination findings consistent with an objective observed asymmetrical gait pattern.  The examiner noted that he saw the Veteran for a VA examination in March 2005 and documented a stiff-appearing gait but no asymmetrical findings such as favoring one leg or the other; i.e. no antalgic gait pattern.  However, in the March 2005 VA examination, the examiner did indicate an opinion that it was at least as likely as not that the mild left hip arthritis findings on x-ray examination at that time were a reflection of an abnormal gait pattern to cause the appearance of arthritis in the left hip x-rays but not in the right hip x-rays.  The rationale for this was that an asymmetrical arthritis pattern in the hip is at least as likely as not to be the result putting more force into the left leg to take weight off  of the right leg due to right leg problems.  The examiner stated that, at the time of that examination, he was only aware of the right hip bursitis to be the potential reason that she would put more weight on the left leg.  

The examiner noted that, on review of the records, there was a notation of a sprained or possibly fractured right ankle that occurred in 2000 when the Veteran stepped off of a curb and twisted hear ankle.  A physical therapy note from February 2005 noted a "fracture 2000 right ankle with residual problems."  The examiner stated that this was another potential problem that may have caused her to favor the right leg that was not connected to service.  The examiner observed that a note dated in January 2005 stated that the Veteran reported flare-ups of low back pain with shoveling snow, and her disability evaluation in 2008 indicated that she performed tasks on her job with lifting as much as 25 to 40 pounds.  

The examiner concluded that any of these circumstances - the chronic service-connected right hip bursitis, the right ankle fracture residuals, or the repetitive lifting/ carrying weight on the job and shoveling snow would be equally weighted to be the potential cause for her to have developed mild left hip arthritis that would have shown up in the 2005 x-rays.  Each would thus have an equal chance (33 percent chance) of resulting in, or aggravating as well, the Veteran's lumbar spine disability.  The examiner opined that this makes it less likely as not for the right hip arthritis alone to have resulted in the low back disability.   

In a statement received in May 2016, the Veteran disputed some of the findings of the April 2016 VA examiner.  She stated that her back was hurting long before the 200 ankle sprain; that she was joking about shoveling snow and that prior to his death, her husband was the person who shoveled snow for the family, and that after his death, her neighbors cleared the snow with a snow blower; and finally, that she did not frequently lift 25 to 40 pounds as from 2002 to 2008, when she stopped working, she was a caseworker, lifting files weighing less than 2 pounds; before that when she was self-employed she lifted and carried items on occasion about 5 to 10 times per year weighing 10 to 20 pounds.

Essentially, the Board finds that the April 2016 VA examiner has indicated that the Veteran's lumbar spine disability is equally as likely to be caused or aggravated by her right hip disability as by her non service-connected right ankle disability and/or repetitive activities and lifting/carrying weight.  The Board has also duly noted the Veteran's comments regarding the factors that may have caused the Veteran's low back disability.  However, as the examiner opined that all of the possible causes of the Veteran's lumbar spine disability are equally probable, reasonable doubt must be resolved the Veteran's favor.  Accordingly, the Board finds that a grant of service connection is warranted for lumbar disc herniation, degenerative disc disease, osteoarthritis, and lumbar strain.  38 U.S.C.A. § 5107 (b); 38 C.F.R. § 3.102.


ORDER

Service connection for a lumbar spine disability, diagnosed as lumbar disc herniation, degenerative disc disease, osteoarthritis, and lumbar strain, is granted




____________________________________________
S. L. Kennedy
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


